MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
                                                                                FILED
this Memorandum Decision shall not be                                      Nov 29 2017, 9:56 am

regarded as precedent or cited before any                                       CLERK
                                                                            Indiana Supreme Court
court except for the purpose of establishing                                   Court of Appeals
                                                                                 and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Bethany Redinbo                                         Curtis T. Hill, Jr.
Delphi, Indiana                                         Attorney General of Indiana
                                                        Ellen H. Meilaender
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Leon H. Tyson,                                          November 29, 2017
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        20A03-1704-CR-789
        v.                                              Appeal from the Elkhart Superior
                                                        Court
State of Indiana,                                       The Honorable Teresa L. Cataldo,
Appellee-Plaintiff                                      Judge
                                                        Trial Court Cause No.
                                                        20D03-1512-MR-3



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A03-1704-CR-789 | November 29, 2017         Page 1 of 17
[1]   Leon Tyson appeals his conviction for Murder.1 Tyson argues that the trial

      court erred in admitting certain evidence and that the prosecutor committed

      misconduct amounting to fundamental error. Finding that the trial court did

      not err and that the prosecutor did not commit misconduct, we affirm.


                                                    Facts
[2]   In June 2015, Danielle Buford and Tyson were dating and Tyson lived with

      Buford at her apartment in Elkhart. On June 19, 2015, Buford’s uncle, Tommie

      Strowder, Buford’s mother, and a friend were sitting together outside her

      apartment. Two young men briefly stopped by to speak with Buford. Later,

      Buford and her mother heard four gunshots and saw the two men running

      down an alley next to her apartment. Tyson arrived shortly thereafter.


[3]   When Buford woke up the next day, June 20, 2015, Major Warren and William

      Drake, who were friends of Tyson, were at the apartment. Strowder, who had

      spent the night at the apartment, needed a ride home, and Tyson volunteered to

      take him in Buford’s blue Volvo. Strowder and Tyson left together and Buford

      left to run errands. Additionally, at some point that same morning, a neighbor

      saw three men in a small, blue car attempting to “hide” a gun in the car’s glove

      compartment. Tr. Vol. III p. 96.




      1
          Ind. Code § 35-42-1-1.


      Court of Appeals of Indiana | Memorandum Decision 20A03-1704-CR-789 | November 29, 2017   Page 2 of 17
[4]   Later that day, Tyson called Buford. He was “upset” and told Buford that she

      needed to return to the apartment immediately. Id. at 31. Warren and Drake

      were waiting outside when Buford arrived. When she entered the apartment,

      Tyson asked her to go to the bedroom and, as soon as she walked past him, he

      shut the front door and pointed a handgun at her, saying, “‘Your uncle stole my

      sh*t, and you know all about it.’” Id. at 32. Buford then went into the bedroom

      and, after Tyson ordered her not to leave the bedroom, he took her phone and

      left.


[5]   Later, Tyson returned with Strowder and, while pointing the gun at Strowder

      and Buford, ordered them to different corners of the living room. Tyson was

      upset because he believed Strowder had taken another gun and ordered

      Strowder to return it or pay him $300. Buford testified that Tyson repeatedly

      told Strowder, “‘You did this. You’re the reason . . . your niece is going to

      die.’” Id. at 35. To get the money, Tyson permitted Strowder to call Toricha

      Williams, the mother of Strowder’s son. Williams testified that Strowder

      seemed scared; he requested that she look for $300 hidden in a tube sock in

      their basement because his “‘life depended on it.’” Id. at 134. While she was

      looking, she heard a male voice arguing with Strowder. After Williams’s search

      proved fruitless, Strowder went silent and Williams heard a woman screaming.


[6]   Buford testified that after Williams could not find the money, Strowder stood

      up and told Tyson, “‘you’re not going to kill [me].’” Id. at 36. Strowder then

      opened the door to the porch and attempted to flee. He made it out of the

      apartment when Tyson fired the gun at least two times. When Buford got up

      Court of Appeals of Indiana | Memorandum Decision 20A03-1704-CR-789 | November 29, 2017   Page 3 of 17
       and exited the apartment, she did not see Tyson but found Strowder on the

       ground outside her apartment. Several witnesses heard the shots and saw one

       or two Black men exit the apartment, enter a blue car, and drive away.


[7]    Immediately after witnessing the shooting, Buford was concerned that she

       would be blamed, so she threw away some of the empty shell-casings. She did

       not call 911; instead, she went to Tyson’s sister’s residence, where she found

       Tyson and her blue Volvo. Tyson asked Buford to drive him to Chicago and

       she agreed to do so out of fear.


[8]    Elkhart City Police Department Sergeant Daniel Mayer was the first officer at

       the scene. When he arrived, Strowder was still alive, but he died shortly

       thereafter. After conducting a search, police officers found a spent .45-caliber

       shell-casing under a minivan.


[9]    On June 21, 2015, while in Chicago, Tyson gave Buford the key to his minivan

       and instructed her to give the key to a friend and not to tell anyone about what

       had happened. When Buford arrived in Elkhart, she immediately told her

       family and eventually told the police about the incident, including hiding the

       spent .45-caliber shell-casings in the trash.


[10]   Later that day, police responded to a report that a man was removing items

       from Buford’s apartment and putting them in a minivan. When police arrived,

       the unidentified male fled and police pursued him. The police lost sight of the

       man in an alley adjacent to or near the apartment, but uncovered a .45-caliber

       Springfield semi-automatic handgun lying under a bush. A few days later,

       Court of Appeals of Indiana | Memorandum Decision 20A03-1704-CR-789 | November 29, 2017   Page 4 of 17
       police officers also recovered the spent .45-caliber shell-casings in the trash and

       an autopsy recovered two .45-caliber bullets from Strowder’s body. Subsequent

       ballistics tests demonstrated that the two bullets recovered from Strowder’s

       body and the recovered shell-casings from under the van and in the trash were

       fired from the handgun.2 Appellant’s App. Vol. II p. 4-5. After comparing a

       latent fingerprint on the magazine of the gun to exemplar fingerprints on file for

       “Leon Tyson,” the fingerprint analyst determined that the fingerprint on the

       magazine matched the exemplar prints on the card.


[11]   On December 7, 2015, the State charged Tyson with murder and Level 3 felony

       criminal confinement. Tyson’s jury trial took place on January 23-26, 2017,

       and the jury found Tyson guilty of murder and not guilty of criminal

       confinement. On March 14, 2017, the trial court sentenced Tyson to sixty-three

       years imprisonment, with five years suspended to probation. Tyson now

       appeals.


                                       Discussion and Decision
                                          I. Evidentiary Issues
[12]   Tyson first argues that the trial court erroneously admitted certain evidence.

       The admission and exclusion of evidence falls within the trial court’s sound

       discretion, and we will reverse only if the decision is clearly against the logic




       2
         On January 25, 2017, the parties entered into a written agreement attesting to the accuracy of the ballistics
       tests and stipulating that the reports were admissible.

       Court of Appeals of Indiana | Memorandum Decision 20A03-1704-CR-789 | November 29, 2017             Page 5 of 17
       and effect of the facts and circumstances before it. Johnson v. State, 6 N.E.3d
491, 498 (Ind. Ct. App. 2014). However, even if the trial court erroneously

       admits evidence, we will not reverse if the admission constituted harmless error.

       Micheau v. State, 893 N.E.2d 1053, 1059 (Ind. Ct. App. 2008).


                       A. Evidence Concerning June 19, 2017
[13]   Tyson first contends that the evidence and testimony regarding the events of

       June 19, 2017, the night before the shooting, was improperly admitted for a

       variety of reasons. See Appellant’s Br. p. 14-20; Ind. Evidence Rules 401, 403,

       404(b)(1).


[14]   We agree with the State that “[t]his evidence was a minor piece of the case.”

       Appellee’s Br. p. 17. Aside from the evidence regarding June 19, there was

       eyewitness testimony establishing that Tyson had a gun that he used to shoot

       Strowder; further, there was an independent ballistics analysis tying the bullets

       from Strowder’s body to the murder weapon and an independent fingerprint

       analysis tying the murder weapon to Tyson. In other words, the conviction is

       supported by such substantial independent evidence of Tyson’s guilt that there

       was no likelihood that the evidence regarding June 19 contributed to the

       conviction. See Meadows v. State, 785 N.E.2d 1112, 1122 (Ind. Ct. App. 2003)

       (“The improper admission of evidence is harmless error when the reviewing

       court is satisfied that the conviction is supported by substantial independent

       evidence of guilt so that there is no substantial likelihood that the challenged




       Court of Appeals of Indiana | Memorandum Decision 20A03-1704-CR-789 | November 29, 2017   Page 6 of 17
       evidence contributed to the conviction.”). Therefore, any error in the

       admission of this evidence was harmless.


                           B. The Fingerprint Analyst’s Report
[15]   Next, Tyson argues that the trial court improperly admitted the fingerprint

       analyst’s certificate of analysis (report), which concluded that one of the

       fingerprints on the magazine of the gun matched fingerprints on an exemplar

       print card listing Tyson’s name. Only the analyst’s report was admitted into

       evidence; the State did not seek to have the exemplar card admitted. 3 Tyson

       contends that the report should not have been admitted because the exemplar

       fingerprint card itself was never authenticated.4 He does not argue that the

       report itself was not properly authenticated.


[16]   Initially, we observe that certain evidence must be authenticated before being

       admitted into evidence, which occurs when “the proponent . . . produce[s]

       evidence sufficient to support a finding that the item is what the proponent

       claims it is.” Evid. R. 901(a). Indiana Rule of Evidence 901(b) provides several

       means of authentication, including the following:




       3
        The latent fingerprint from the magazine of the gun and the chart showing a comparison of the fingerprints
       were properly admitted into evidence; neither are at issue here. See State’s Ex. 75, 301; Tr. Vol. III p. 243.
       4
         Tyson also suggests that the fingerprint exemplar card would be inadmissible hearsay. We decline to
       address this question, or whether the card would qualify as a “record[] of a regularly conducted activity,” see
       Evid. R. 803(6), because the card was never admitted into evidence and because we conclude that the
       fingerprint analyst was entitled to rely on the card in forming her opinion. See also Evid. R. 703 (“Experts
       may testify to opinions based on inadmissible evidence, provided that it is of the type reasonably relied upon
       by experts in the field.”).

       Court of Appeals of Indiana | Memorandum Decision 20A03-1704-CR-789 | November 29, 2017            Page 7 of 17
                (b) Examples. The following are examples only, not a complete list, of
                evidence that satisfies the requirement:


                                                          ***


                         (3) Comparison by an Expert Witness or the Trier of Fact. A
                         comparison with an authenticated specimen by an expert
                         witness or the trier of fact.


       (emphasis added). Tyson argues that, pursuant to Rule 901(b)(3), “the State

       was attempting to admit a [report] of fingerprint comparison, and as such, the

       comparison should have been done with an authenticated specimen.”

       Appellant’s Br. p. 21.


[17]   Tyson points to no authority, nor do we find any, suggesting that if an expert

       bases his or her opinion on unadmitted evidence, then these bases must be

       formally authenticated.5 Instead, the opposite is true. See, e.g., Evid. R. 703

       (“Experts may testify to opinions based on inadmissible evidence, provided that

       it is of the type reasonably relied upon by experts in the field.”); Faulkner v.

       Markkay of Ind., Inc., 663 N.E.2d 798, 800 (Ind. Ct. App. 1996) (noting that an

       expert may offer his or her opinion based in part on reports not in evidence and

       inadmissible hearsay, if certain conditions are met). Tyson does not dispute




       5
        The only Indiana cases cited by Tyson address issues with authenticating admitted evidence, not
       authenticating the unadmitted bases for an expert’s opinion. See Wininger v. State, 526 N.E.2d 1216 (Ind. Ct.
       App. 1988); Richardson v. State, 486 N.E.2d 1058 (Ind. Ct. App. 1985). Similarly, United States v. Hernandez-
       Herrera, 952 F.2d 342 (10th Cir. 1991), addresses the issue of authenticating an admitted photocopy of the
       defendant’s fingerprint.

       Court of Appeals of Indiana | Memorandum Decision 20A03-1704-CR-789 | November 29, 2017           Page 8 of 17
       that the fingerprint analyst was an expert, that a fingerprint exemplar card from

       a police database is evidence normally relied upon by fingerprint analysts, or

       that the report itself was properly authenticated by the analyst at trial. Thus,

       the report was properly admitted; if Tyson had qualms with any of the report’s

       bases, those doubts should have been flushed out through “vigorous cross-

       examination, presentation of contrary evidence, [and] argument of counsel” at

       trial. Bennett v. Richmond, 960 N.E.2d 782, 786-87 (Ind. 2012) (quoting Sears

       Roebuck & Co. v. Manuilov, 742 N.E.2d 453, 460-61 (Ind. 2001)).


                                 II. Prosecutorial Misconduct
[18]   Finally, Tyson argues that the prosecutor committed misconduct during closing

       argument in four ways: (1) alluding to unadmitted evidence, (2) vouching for

       the State’s witnesses, (3) attacking the credibility of Tyson’s witnesses, and (4)

       appealing to the passions and prejudices of the jury. 6


[19]   In reviewing a claim of prosecutorial misconduct, we must determine whether

       misconduct occurred and, if so, whether the misconduct, under all of the

       circumstances, placed the defendant in a position of grave peril to which he

       would not have been subjected otherwise. Ryan v. State, 9 N.E.3d 663, 667

       (Ind. 2014). Where, as here, the defendant waived a prosecutorial misconduct

       claim by failing to object at trial, to succeed on appeal he must also establish




       6
        Because we do not find any instances of misconduct, we decline to address Tyson’s final argument that “the
       cumulative effect of the State’s misconduct made a fair trial for [Tyson] impossible.” Appellant’s Br. p. 38.

       Court of Appeals of Indiana | Memorandum Decision 20A03-1704-CR-789 | November 29, 2017          Page 9 of 17
       that the prosecutorial misconduct constituted fundamental error. Id. at 667-68.

       To make a successful claim of fundamental error, the defendant must show that

       the alleged errors are so prejudicial to his rights as to make a fair trial

       impossible. Id. at 668. To make this showing, the defendant must show that,

       under the circumstances, the trial court erred in not sua sponte raising the issue

       because the alleged errors (1) “‘constitute clearly blatant violations of basic and

       elementary principles of due process’” and (2) “‘present an undeniable and

       substantial potential for harm.’” Id. (quoting Benson v. State, 762 N.E.2d 748,

       756 (Ind. 2002)). “In judging the propriety of a prosecutor’s remarks, we

       consider statements in the context of the argument as a whole.” Seide v. State,

       784 N.E.2d 974, 977 (Ind. Ct. App. 2003).


                        A. Alluding to Unadmitted Evidence
[20]   “[C]ounsel . . . must not imply a superior personal knowledge, or otherwise

       suggest to the jury that he has additional, undisclosed evidence of either guilt or

       innocence, which may induce the jury to decide the case on reliance on matters

       outside the evidence.” Lopez v. State, 527 N.E.2d 1119, 1125-26 (Ind. 1988).


[21]   During closing argument, the prosecutor made the following statements:


           • “And I would suggest to you all, the state didn’t call every witness that
             the police talked to. We are trying to present the most concise, efficient
             case for you all based on who the state believes can provide the best
             information.” Tr. Vol. IV p. 147.

           • “We tried to be as efficient and call the most credible witnesses in the
             situation we could put on.” Id. at 173.

       Court of Appeals of Indiana | Memorandum Decision 20A03-1704-CR-789 | November 29, 2017   Page 10 of 17
       Upon first glance, these statements might appear to imply that the prosecutor

       knew of additional, unadmitted testimonial evidence. However, after reviewing

       the whole record, it is apparent that the prosecutor’s statements were in

       response to Tyson’s arguments that the police and the prosecution unfairly

       singled out Tyson by failing to interview, more thoroughly investigate, or

       otherwise seek Warren’s or Drake’s testimony. See, e.g., Tr. Vol. II p. 46-47; Tr.

       Vol. IV p. 62-64, 161-62. Because the prosecutor made these comments in

       response to Tyson’s arguments, the prosecutor did not act improperly. Brown v.

       State, 746 N.E.2d 63, 68 (Ind. 2001) (“A prosecutor may respond to inferences

       raised by the defense, even if that response would otherwise be objectionable.”).


[22]   Even if the prosecutor meant to imply that he had access to additional evidence

       of Tyson’s guilt, we cannot say that the statements would have made a fair trial

       impossible. Absent the statements, there was compelling evidence supporting

       Tyson’s guilt, including eyewitness testimony, ballistics evidence linking the

       bullets in Strowder’s body to the murder weapon, and a fingerprint tying the

       gun to Tyson. Considering this strong evidence, we cannot say that two

       isolated statements regarding the efficiency of not calling additional

       eyewitnesses had a “probable persuasive effect on the jury’s decision.”

       Washington v. State, 902 N.E.2d 280, 290 (Ind. Ct. App. 2009). In short, these

       statements do not amount to fundamental error.




       Court of Appeals of Indiana | Memorandum Decision 20A03-1704-CR-789 | November 29, 2017   Page 11 of 17
                                     B. Improper Vouching
[23]   A prosecutor may not state his personal opinion regarding the credibility of a

       witness during trial, as such statements amount to vouching for a witness.

       Thomas v. State, 965 N.E.2d 70, 77 (Ind. Ct. App. 2012). However, “a

       prosecutor may comment as to witness credibility if the assertions are based on

       reasons arising from the evidence presented in the trial.” Id.


[24]   With respect to this argument, Tyson finds issue with the following italicized

       statements:


           • “I mean, if this person, based in particular part on the demeanor, was
             just flat out lying—I mean, the Academy Awards are coming up. Wish
             I’d had a camera in here because she would be up for the Academy
             Award. Is she acting? No. Is she coming up with tears on her own, you know,
             to make something up? No. This is the demeanor, the behavior on the
             stand, and I would suggest the demeanor and the behavior, unfortunately
             right after the shooting of somebody who’s living a real-life experience, is
             trying to come in to a court of law with you folks, answer questions, face
             the person that shot her uncle. This is not the demeanor of somebody who’s
             getting up here and telling you all a lie.” Tr. Vol. IV p. 144-45 (emphases
             added).

           • “Let’s talk a little bit more—we’re talking about Danielle Buford. If you
             believe her beyond a reasonable doubt—and on behalf of [the] state I would
             suggest absolutely you should. If you believe her beyond a reasonable doubt
             with regard to this important part, the substantive essential elements that
             I think we talked about, then the defendant is guilty.” Id. at 153-54
             (emphasis added).

[25]   Beginning in opening statements, Tyson continuously attacked the veracity of

       Buford’s testimony:

       Court of Appeals of Indiana | Memorandum Decision 20A03-1704-CR-789 | November 29, 2017   Page 12 of 17
               Fool me once, shame on you. Fool me twice, shame on me.
               Danielle Buford fooled investigators on at least two occasions
               when she was giving her statements on this case and yet she is
               the critical identification witness in your trial. She’s the only
               identification witness. She admitted to lying about critical facts,
               critical facts, and, yet, the State’s going to rely on her.


       Tr. Vol. II p. 44-45. Later, Tyson repeatedly emphasized Buford’s previous

       inconsistent statements and lies during cross-examination, see, e.g., Tr. Vol. III

       p. 67-68, and reemphasized these issues during closing argument, see, e.g., Tr.

       Vol. IV p. 170. Accordingly, we cannot say it was improper for the prosecutor

       to rely on observable facts from Buford’s testimony, such as her demeanor and

       behavior while testifying, to respond to the allegation and implication that

       Buford was also lying about witnessing the murder. See Ryan, 9 N.E.3d at 670-

       71 (finding prosecutor’s statements that the witness was credible and told the

       truth were permissible because they were based on facts from evidence); Dumas

       v. State, 803 N.E.2d 1113, 1118 (Ind. 2004) (noting that where defendant

       asserted that State’s key witness was lying, the “prosecutor was entitled to

       counter with argument that the witness was not lying . . . .”). In sum, the

       prosecutor did not act improperly, let alone commit fundamental error, by

       making these statements.


               C. Attacking the Defense Witnesses’ Credibility
[26]   A prosecutor may not comment on a witness’s credibility if those comments are

       not based on the evidence at trial. See Cooper v. State, 854 N.E.2d 831, 836 (Ind.

       2006). During the trial, Tyson called two witnesses to testify about the events

       Court of Appeals of Indiana | Memorandum Decision 20A03-1704-CR-789 | November 29, 2017   Page 13 of 17
       immediately after the shooting. These witnesses offered descriptions of the

       shooter that were inconsistent with Tyson. During closing argument, Tyson

       emphasized these witnesses to cast doubt on the accuracy of the State’s

       evidence. During rebuttal, the prosecutor made the following remarks:


               I mean, God love [the two witnesses], but there’s a reason why
               the state did not put them on the stand. We tried to be as
               efficient and call the most credible witnesses in the situation that
               we could put on. Were they consistent? Shots fired, two guys
               come out; both of them are black; the guy in the back has got a
               gun; the guy in the front doesn’t. One person gets into a blue
               Volvo, drives down the street, and goes to the right. At the end
               of the day, that’s actually pretty consistent with exactly what
               happened. I mean, I’m not looking at the Coke-bottle glasses
               that these guys have on; but to hang your hat somehow on
               whether or not there was brown hair or some short hair, on
               behalf of state, I don’t think so.


       Tr. Vol. IV p. 173. Tyson contends that these statements were improper attacks

       on his witnesses’ credibility, amounting to fundamental error. We disagree.


[27]   First, while the State admits that the prosecutor could have been more explicit

       in referring back to the testimony elicited from the witnesses, we note that there

       are enough facts in the record to infer that these statements were based on

       earlier evidence: the witnesses testified that they saw two Black men leaving

       the scene and that the man with the gun had hair; both witnesses also wore

       glasses due to poor vision. Thus, it is clear from this context that the

       prosecutor’s statement was merely questioning the wisdom of calling these two




       Court of Appeals of Indiana | Memorandum Decision 20A03-1704-CR-789 | November 29, 2017   Page 14 of 17
       witnesses—while generally reminding the jury of concerns in the record about

       their reliability7—to testify to a narrative previously covered by other witnesses.


[28]   Even if we assume solely for argument’s sake that the statements were

       improper, we cannot say that they rise to the level of fundamental error. These

       were isolated statements during closing argument, long after jurors had had

       time to assess and weigh the credibility of these two witnesses. As discussed

       above, there was compelling, independent evidence supporting Tyson’s guilt,

       including eyewitness testimony, ballistics evidence linking the bullets in

       Strowder’s body to the murder weapon, and a fingerprint tying the gun to

       Tyson. In other words, we cannot say that a few statements relating to the

       wisdom of calling two of Tyson’s witnesses produced an “undeniable and

       substantial potential for harm” or otherwise made a fair trial impossible. Ryan,
9 N.E.3d at 668.


               D. Appeals to the Jury’s Passions and Prejudices
[29]   Finally, Tyson asserts that the prosecutor made an improper appeal to the jury’s

       passions and prejudices. “We observe that ‘[i]t is misconduct for a prosecutor

       to request the jury to convict a defendant for any reason other than his guilt’ or

       ‘to phrase final argument in a manner calculated to inflame the passions or




       7
        During trial, besides establishing that both witnesses wore glasses and neither saw the shooting, the
       prosecutor also elicited that one witness said that he had difficulties telling Black people apart and that the
       other took medication to assist her with her behavior.

       Court of Appeals of Indiana | Memorandum Decision 20A03-1704-CR-789 | November 29, 2017             Page 15 of 17
       prejudice of the jury.’” Neville v. State, 976 N.E.2d 1252, 1264 (Ind. Ct. App.

       2012) (quoting Johnson v. State, 453 N.E.2d 365, 369 (Ind. Ct. App. 1983)).


[30]   During closing argument, Tyson’s counsel made the following statements:


               And the decision that you have to make now—consider yourself
               20 years down the road. You’re eating dinner with your family.
               You’re enjoying your freedom, your liberty, and you think back
               on this case. Are you going to be so sure on your decision that
               you’re willing to take those liberties from someone else?


               It’s a sad case. It’s sad what happened to Mr. Strowder. We all
               want to hold someone accountable, but it’s just as sad to hold the
               wrong person accountable. Mr. Strowder is dead. . . . In a sad
               way, justice has been done. And to ruin [another] life just
               because you want to hold someone accountable, even though the
               evidence shows it’s not Mr. Tyson, that’s not what we’re here to
               do.


       Tr. Vol. IV p. 170. During rebuttal, the prosecutor made the following

       statements at issue:


               You know, we can’t put ourself in Danielle Buford’s head. Every
               time we work on a case like this we deal with victims’ families.
               We deal with all these witnesses. Nobody wants to be involved
               in this. We’d all like to be some place else. Do you know why
               Leon Tyson is in trouble? He’s in trouble because of himself.
               He’s in trouble because of himself.


               Twenty years from now, I would suggest you should think back
               on the case and go, you know what, we did a good thing that
               week. [Strowder] deserved some justice. His family deserves
               some justice. The citizens of the community deserve some
               justice.
       Court of Appeals of Indiana | Memorandum Decision 20A03-1704-CR-789 | November 29, 2017   Page 16 of 17
       Id. at 173-74.


[31]   It is clear from the context that the prosecutor’s statements were in direct

       response to Tyson’s closing argument. See Ryan, 9 N.E.3d at 669. As aptly put

       by the State, “it is an entirely legitimate comment in response to Defendant’s

       argument, which was the first to appeal to the passions of the jurors and to ask

       them to base their verdict on their own feelings of guilt at depriving a man of

       his liberty.” Appellee’s Br. p. 35. Accordingly, we find Tyson’s argument

       unavailing.


[32]   In sum, we do not find any instances of prosecutorial misconduct, let alone any

       that amount to fundamental error.


[33]   The judgment of the trial court is affirmed.


       Bailey, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A03-1704-CR-789 | November 29, 2017   Page 17 of 17